DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims
Claim 7, line 1, “The wireless power transfer system of claim 2” has been changed to – “The wireless power transfer system of claim 1.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
wherein the first elevator system includes an elevator shaft, and
wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
In regards to claim 8, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the first conveyance system is a first elevator system,
wherein the conveyance apparatus of the first conveyance system is an elevator car,
wherein the second conveyance system is a second elevator system and the conveyance apparatus of the second conveyance system is an elevator car,
wherein the first elevator system includes an elevator shaft, and
wherein the second elevator system includes an elevator shaft adjacent to the elevator shaft of the first elevator system.
In regards to claim 15, none of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a first electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the first elevator shaft; and 
a second electrical coil of the wireless electrical power transmitter adjacent to the support or the side of the second elevator shaft,
wherein the second elevator shaft is adjacent to the first elevator shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896